IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                    AT NASHVILLE at Knoxville
                         Assigned on Briefs October 25, 2016

          STATE OF TENNESSEE v. WILLIAM ROLANDUS KEEL

                Appeal from the Criminal Court for Davidson County
                  No. 2013-A-673     J. Randall Wyatt, Jr., Judge
                     ___________________________________

               No. M2016-00354-CCA-R3-CD – Filed January 11, 2017
                     ___________________________________


ROBERT L. HOLLOWAY, JR., J., concurring.

        Although I concur with lead opinion’s conclusion that the trial court did not abuse
its discretion in sentencing the Defendant, I write separately to express my opinion that
the imposition of consecutive, 30-year sentences to be served at 100% pushes the limit of
the presumption of reasonableness under State v. Pollard, 432 S.W.3d 851 (Tenn. 2013)
and State v. Bise, 380 S.W.3d 682 (Tenn. 2012). Without intending to diminish the
reprehensibility of the offense of rape of a child, I would note that the effective 60-year
sentence in this case is the same length as a life sentence for first degree murder, but with
a life sentence, a defendant may be awarded up to 15% sentence reduction credits and be
released after serving 51 years, whereas the Defendant’s 60-year sentence is to be served
pursuant to Tennessee Code Annotated section 39-13-523 “undiminished by any sentence
reduction credits.”

       The trial court justified the imposition of consecutive sentencing based on its
finding that the criteria in Tennessee Code Annotated section 40-35-115(b)(2) (“The
defendant is an offender whose record of criminal activity is extensive[]”) and 115(b)(5)
(“The defendant is convicted of two (2) or more statutory offenses involving sexual abuse
of a minor with consideration of the aggravating circumstances arising from the
relationship between the defendant and the victim . . . , the time span of the defendant’s
undetected sexual activity, the nature and scope of the sexual acts and the extent of the
residual, physical and mental damage to the victim . . .”) were applicable.

       Because the trial court sentenced the Defendant within the appropriate sentencing
range and placed findings on the record to support consecutive sentencing, “the
applicable standard of appellate review for a challenge to the imposition of consecutive
sentences is abuse of discretion with a presumption of reasonableness.” Pollard, 432
S.W.3d at 853. When compared to a life sentence for murder with a 51-year release
eligibility date, the 60-year sentence with no release eligibility seems overly punitive.
That disparity however is not sufficient to overcome the presumption that the sentence
imposed by the trial court is reasonable. Therefore, I cannot hold that the trial court
abused its discretion in ordering consecutive sentences based on the standard of review
set out in Pollard, and I concur in the lead opinion.



                                         _________________________________
                                         ROBERT L. HOLLOWAY, JR., JUDGE




                                          -2-